Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 52-71 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Latif (8918411) to disclose the newly amended claim feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-56, and 62-66 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Latif (8918411) in view of Papish (2014/0049695).

As for claims 52 and 62, Latif discloses a method for sorting a favorite content source list, the method comprising: 
presenting, via a computing device, content from a content source (Displays currently tuned program; col. 19, lines 8-12, col. 15, lines 64-67); 
receiving, via the computing device, a request to switch the content source (“The content source could change, for example, if the user is flicking through TV channels, video-on-demand channels, or web pages…” col. 19, lines 14-20); 
in response to receiving the request, identifying an attribute of the presented content (“…content identification such as the URL, meta-data, and additional information is cached every time the content source changes” col. 19, lines 14-20); 
However, Latif fails to disclose:
rearranging, in a list of favorite content sources, an order of the favorite content sources into a rearranged order based on the identified attribute of the presented content; 
providing access to one or more of the content sources in a list according to a rearranged order.
	In an analogous art, Papish discloses:
rearranging, in a list of favorite content sources, an order of the favorite content sources into a rearranged order based on the identified attribute of the presented content (The content source identifiers in the list may be sorted or arranged in order of increasing or decreasing amount of time the content from the respective source was presented. Since the content source identifiers are presented in order of how much time was spent the watching each source, the list can be interpreted to be a list of favorite content sources as those sources are the ones viewed by the user [0006], [0120]; After a media content is selected, an attribute is determined for the currently selected media content and the list of content sources is rearranged based on that attribute. The content source identifiers in the list may be sorted or arranged in order of increasing or decreasing amount of time the content from the respective source was presented having matching characteristics or attributes [0005]-[0006]); 
providing access to one or more of the content sources in a list according to a rearranged order (“list 620 may be interactive” [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latif’s invention to include the abovementioned limitation, as taught by Papish, for the advantage of providing a customized list of content sources, thereby enabling the user to easily locate desirable content.

As for claims 53 and 63, Papish discloses: 
receiving a request to access content of one or more of the favorite content sources in the list ([0125]); and 
in response to receiving the request, displaying the content of one or more of the favorite content sources in the list via the computing device ([0125]).  

As for claims 54 and 64, Papish discloses prior to the rearranging the order of the favorite content sources, arranging, in the list of the favorite content sources, the order of the favorite content sources in a first order ([0005], [0006]).  

As for claims 55 and 65, Papish discloses wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user input (User selection of source – user input; [0006]).  

As for claims 56 and 66, Papish discloses wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on automatic selection of the content sources ([0123]).  



Claims 57 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latif and Papish as applied to claim 54 above, and further in view of Woods.

As for claims 57 and 67, Latif and Papish fail to disclose wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user profile.
In an analogous art, Woods discloses wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user profile ([0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latif and Papish’s invention to include the abovementioned limitation, as taught by Woods, for the advantage of providing a customized list of content sources, thereby enabling the user to easily and quickly locate desirable content.

Claims 58-59, 68-69, and 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latif and Papish as applied to claim 54 above, and further in view of Mandrekar.

As for claims 58 and 68, Latif and Papish fail to disclose wherein each of the favorite content sources comprises a favorite content and an attribute corresponding to the favorite content.  
In an analogous art, Mandrekar discloses each of the favorite content sources comprises a favorite content and an attribute corresponding to the favorite content ([0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latif and Papish’s invention to include the abovementioned limitation, as taught by Mandrekar, for the advantage of enabling the user to easily and quickly locate desirable content.


As for claims 59 and 69, Latif and Papish fail to disclose wherein the rearranging the order of favorite content sources further comprises:
comparing the identified attribute with the attribute of the favorite content corresponding to each of the favorite content sources; and 
determining whether there is a match between the identified attribute and the attribute of the favorite content in one or more of the favorite content sources;
In an analogous art, Mandrekar discloses wherein the rearranging the order of favorite content sources further comprises: 
comparing the identified attribute with the attribute of the favorite content corresponding to each of the favorite content sources ([0058]); and 
determining whether there is a match between the identified attribute and the attribute of the favorite content in one or more of the favorite content sources ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latif and Papish’s invention to include the abovementioned limitation, as taught by Mandrekar, for the advantage of enabling the user to easily and quickly locate desirable content.

As for claims 60 and 70, Papish discloses: 
placing the favorite content source among the favorite content sources at a top of the list in response to determining that the attribute of the corresponding favorite content matched with the identified attribute ([0005], [0006], [0120]).  

As for claims 61 and 71, Papish discloses: 
placing the favorite content source among the favorite content sources at a bottom of the list in response to determining that the attribute of the corresponding favorite content does not match with the identified attribute ([0005], [0006], [0120]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421